 Case 2:21-cv-10014-GAD-DRG ECF No. 8, PageID.27 Filed 08/02/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

        PHILIP WALTER GABRIEL,

                Plaintiff,
                                                     Case No. 21-cv-10014
                    v.
                                                  U.S. DISTRICT COURT JUDGE
                                                     GERSHWIN A. DRAIN
          WAYNE COUNTY JAIL,

             Defendant.
   ______________                     /

OPINION AND ORDER DISMISSING CASE WITHOUT PREJUDICE AND
 DENYING LEAVE TO PROCEED IN FORMA PAUPERIS ON APPEAL
      Philip Walter Gabriel filed a pro se civil rights complaint pursuant to 42

U.S.C. § 1983, challenging the conditions of his confinement at the Wayne County

Jail in Detroit, Michigan. See ECF No. 1. Subsequently, a court notice mailed to

Gabriel at the Wayne County Jail was returned as undeliverable because Plaintiff

was no longer incarcerated at that facility. ECF No. 7. The Court has since learned

that Gabriel was released on bond. See People v. Gabriel, No. 20-005150-01-FH

(Wayne Cty. Cir. Ct. Apr. 23, 2021). For the reasons that follow, the Complaint is

summarily dismissed without prejudice.

      Under this Court’s local rules, a court may dismiss a case based on a plaintiff's

failure to keep the court apprised of address changes:

      Every attorney and every party not represented by an attorney must include
      his or her contact information consisting of his or her address, e-mail address,

                                          1
 Case 2:21-cv-10014-GAD-DRG ECF No. 8, PageID.28 Filed 08/02/21 Page 2 of 3




      and telephone number on the first paper that person files in a case. If there is
      a change in the contact information, that person promptly must file and serve
      a notice with the new contact information. The failure to file promptly current
      contact information may subject that person or party to appropriate sanctions,
      which may include dismissal, default judgment, and costs.

E.D. Mich. LR 11.2.

      A district court may also dismiss a civil action for failure to prosecute pursuant

to Federal Rule of Civil Procedure 41(b) and Local Rule 41.2. See Mulbah v. Detroit

Bd. of Educ., 261 F.3d 586, 589 (6th Cir. 2001). Here, Plaintiff had a duty to provide

the Court with his current address or risk dismissal. See Watsy v. Richards, 816

F.2d 683 (6th Cir. 1987) (affirming dismissal for failure to prosecute where plaintiff

failed to provide district court with “current address necessary to enable

communication with him.”). “[I]t is the party, not the court, who bears the burden

of apprising the court of any changes to his or her mailing address.” Yeschick v.

Mineta, 675 F.3d 622, 630 (6th Cir. 2012). Pro se litigants like Plaintiff have the

same obligation as an attorney to notify the Court of a change of address. See Watsy,

816 F.2d at 683.

      Given the notice that Plaintiff is no longer incarcerated at Wayne County Jail,

Plaintiff has not provided the Court with his current address or contact information.

Therefore, this Court will dismiss the case without prejudice for want of prosecution.

See, e.g., Alam v. Carvajal, No. 5:20-CV-11407, 2020 WL 4583837 at * 2 (E.D.

Mich. Aug. 10, 2020) (dismissing complaint for want of prosecution based upon


                                           2
 Case 2:21-cv-10014-GAD-DRG ECF No. 8, PageID.29 Filed 08/02/21 Page 3 of 3




failure to provide current address); Brown v. White, No. 2:09-CV-12902, 2010 WL

1780954 at *1 (E.D. Mich. Apr. 30, 2010) (holding the same).

      Accordingly,      Plaintiff’s   Complaint   is   DISMISSED       WITHOUT

PREJUDICE. The Court also concludes that an appeal from this order cannot be

taken in good faith. See 28 U.S.C. § 1915(a); Coppedge v. United States, 369 U.S.

438, 445 (1962). The Court therefore DENIES leave to proceed in forma pauperis

on appeal.

      IT IS SO ORDERED.



                                        s/Gershwin A. Drain__________________
                                        GERSHWIN A. DRAIN
                                        UNITED STATES DISTRICT JUDGE

Dated: August 2, 2021



                            CERTIFICATE OF SERVICE

             Copies of this Order were served upon attorneys of record on
                 August 2, 2021, by electronic and/or ordinary mail.
                                 /s/ Teresa McGovern
                                     Case Manager




                                          3
